

116 S3172 IS: Black Lung Benefits Disability Trust Fund Solvency Act of 2020
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3172IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Manchin (for himself, Mr. Jones, Mr. Kaine, Mr. Brown, Mr. Warner, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure the solvency of the Black Lung Disability
			 Trust Fund by extending the excise tax on coal.
	
 1.Short titleThis Act may be cited as the Black Lung Benefits Disability Trust Fund Solvency Act of 2020. 2.Extension of black lung disability trust fund excise tax (a)In generalSection 4121(e)(2)(A) of the Internal Revenue Code of 1986 is amended by striking December 31, 2020 and inserting December 31, 2030.
 (b)Effective dateThe amendments made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act.